Dismissed and Memorandum Opinion filed June 14, 2007







Dismissed and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00007-CV
____________
 
ALOYSIUS IKEWUEZUMA, Appellant
 
V.
 
ANTHONY OPARA, Appellee
 

 
On Appeal from the
113th District Court 
Harris County,
Texas
Trial Court Cause
No. 2005-50266
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed November 14, 2006.  On February 1, 2007, this
court ordered the parties to mediation.  The court=s mediation order required that if
mediation fully resolved the issues in the case, the parties were to file a
motion to dismiss the appeal or other dispositive motion within 10 days of the
conclusion of the mediation.  If the parties required more time to effectuate
the terms of the settlement agreement, they were to file a motion for an
extension of time to file a motion to dismiss or other dispositive motion.  




On April
25, 2007, the court was advised the parties had fully resolved the issues in
the case in mediation.  The parties did not comply with this court=s order to file a motion to dismiss
the appeal or other dispositive motion within 10 days of the conclusion of
mediation.  Therefore, on May 10, 2007, this court ordered the parties to file
a motion to dismiss, other dispositive motion, or a motion for extension of
time on or before May 21, 2007.  The order stated that if the parties failed to
comply within the designated time period, the court would dismiss the appeal.  See
Tex. R. App. P. 42.3(c).  No
response has been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.